Southwest Mar. & Gen. Ins. Co. v Arch Specialty Ins. Co. (2017 NY Slip Op 06234)





Southwest Mar. & Gen. Ins. Co. v Arch Specialty Ins. Co.


2017 NY Slip Op 06234


Decided on August 22, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2017

Andrias, J.P., Gische, Gesmer, Moulton, JJ.


160983/15 3260 3259

[*1]Southwest Marine and General Insurance Company, et al., Plaintiffs-Appellants,
vArch Specialty Insurance Company, etc., Defendant-Respondent.

Appeals having been taken to this Court by the above-named appellant from orders of the Supreme Court, New York County (Eileen A. Rakower, J.), entered on or about August 18, 2016, and November 9, 2016,
And said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated July 13, 2017,
It is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: AUGUST 22, 2017
DEPUTY CLERK